Action for balance alleged to be due under a contract of employment and for extra work and disbursements incident thereto. Order on reargument, as resettled, granting defendant’s motion to change the venue from Queens county to Suffolk county and denying plaintiff’s cross-motion to retain the case in Queens county on the ground of convenience of witnesses, reversed on the law and the facts, with ten dollars costs and disbursements, defendant’s motion denied and plaintiff’s motion granted, without costs. The plaintiff’s original affidavits on his cross-motion, when read in connection with the affidavits submitted on the renewal of the motion granted by the Special Term, substantially comply with the requirements of motions to determine the proper place of trial of actions in respect of convenience of witnesses. Plaintiff’s appeal from order on reargument dismissed. Lazansky,' P. J., Carswell, Johnston, Adel and Close, JJ., concur.